

Exhibit 10.37




AccountAbilities, Inc.
195 Route 9 South, Suite 109
Manalapan, New Jersey 07726
 
February 28, 2008
 
Rhonda Faria
ReStaff Services, Inc.
2401 Waterman Boulevard, Suite A3
Fairfield, CA 94533
 
Re:           Exchange of Notes for Replacement Notes and Stock
 
Dear Ms. Faria:
 
The following confirms our understanding with respect to the exchange by ReStaff
Services, Inc. (“ReStaff”) of the two Notes dated March 5, 2007 issued to
ReStaff by Accountabilities, Inc. (the “Company”) in the principal amounts of
$300,000 and $2,900,000 (the “Original Notes”) for 250,000 shares of Common
Stock and two notes in the principal amounts of $100,000 and $1,700,000 (the
“New Notes”).
 
Upon the execution and delivery of this letter agreement, you will deliver the
Original Notes to the Company for cancellation.  In exchange therefore, you will
receive (a) 250,000 shares of Common Stock and (b) the New Notes in the forms
annexed as Exhibit A-1 and Exhibit A-2 hereto.
 
If you agree with the terms set forth above, please countersign this letter in
the space provided below and return a signed copy to the Company with a copy of
the Note.
 
                       Very truly yours,
 

  ACCOUNTABILITIES, INC.          
 
By:
/s/ Stephen DelVecchia       Name: Stephen DelVecchia        Title: Chief
Financial Officer           

 

  RESTAFF SERVICES, INC.          
 
By:
/s/ Rhonda Faria       Name: Rhonda Faria        Title: President           